Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 	The office acknowledges Applicants’ arguments and claim amendments filed on 2/2/2021. Claims 1-3 has been amended. Claims 7, 11, 14-15, 19 has been cancelled. In light of the claim amendments 112(1) rejection is withdrawn. The arguments in regards to 103 rejections are fully considered and found not to be persuasive. The arguments are addressed below. Claims 1-6, 8-10, 12, 13, 16-18, 20-22 are pending and are examined based on the merits herein. 
				Response to Applicants’ Arguments
	103(a) rejections:

(i) Riddick, Burman, Zhao, Faircloth: Applicants’ argue that the Examiner acknowledges that “Riddick does not disclose or suggest the importance of increasing oxidative stress,” But the Examiner contends that “the recitation of 'said administration resulting in increased oxidative stress in one or more said cancer cells' is merely a mechanism or outcome of action of treatment.” But the point is because of this lack of disclosure, there would be no reason for the person of ordinary skill in the art to be motivated to combine the teachings of the
Riddick with any or all of the cited references to arrive at the claimed invention with a reasonable expectation of success. Riddick does not disclose or suggest the 

	In response, from Riddick’s explicit teaching and demonstration of L- and D-glyceraldehyde has been to have oncolytic activity in vivo on tumors in mice, and in Ehrlich ascites cells ( mammary adenocarcinoma), one of ordinary skill in the art would have found it obvious and motivated to use glyceraldehyde in patients with cancer, e.g. breast cancer to obtain therapeutic benefits. In the instant case, the citedreference Riddick is within the same field of endeavor, specifically teach the same agent, glyceraldehyde shown to have oncolytic activity in vivo on tumors and hence one of ordinary skill in the art would have predicted a reasonable expectation of success upon administration of the same to the subjects. 
	As to Riddick not explicitly teaching that said administration resulting in increased oxidative stress in one or more said cancer cells, it is stated that from the reference teachings one of ordinary skill in the art would have found it obvious to administer the same agent as in the instant claims, herein glyceraldehyde in cancer subjects, e.g. breast cancer. Thus, such administration would result in the same pharmacological effects including resulting in increased oxidative stress in one or more said cancer cells. According to the instant claims, the increased oxidative stress is a result of the administration of a therapeutically effective amount of AKR1B1, AKR1B10 or both to a cancer patient with or suspected to have elevated levels of AKR1B1 and AKR1B10.
The recitation of 'said administration resulting in increased oxidative stress in one or more said cancer cells' is merely a mechanism or outcome of action of treatment. It is noted that "the mechanism [of action] does not have a bearing on the patentability of the invention if the invention is already known or obvious"- Mere recognition of latent 
	As to Applicants’ arguments that nor does Riddick remotely suggests administering a substrate of AKR1B1, AKR1B10 or both to treat cancer, it is stated that Riddick teach the same agent glyceraldehyde as Applicants’ have claimed. Being a substrate of AKR1B1, AKR1B10 is the inherent property of glyceraldehyde whether it is explicitly taught by the prior art or not and a person of ordinary skill in the art need not recognize all the properties of the agent to be used in the instant method. If the prior art suggests or teaches using glyceraldehyde in the treatment of breast cancer for example, administration of the same agent to such subjects would necessarily function as a substrate of AKR1B1, AKR1B10. That a person of ordinary skill in the art would not have known of the effect also does not preclude a finding of obviousness. Further prior art Zhao teaches AKR1B10 reduces a variety of substrates such as glyceraldehydes, diacetyl, methylglyoxal. 



Burman does not offer the necessary insight to administer to a patient the recited substrate of AKR1B1 or AKR1B10 to treat cancer. Without understanding the mechanism of action, a discovery by the inventor, a person skilled in the art would not have a reason to combine Burman with Riddick.

	In response, the prior art Burman teaches treating of lung, colon, pancreas, prostate, glioblastoma etc. with methylglyoxal at a dosage of 1-300 mg/kg body weight. The prior art Ma (see below) has been cited to teach that AKR1B1/AKR1B10 are associated with a variety of cancer, e.g. breast, colon, lung etc. Thus a person of ordinary skill in the art from the prior art teachings of Burman, Zhao, Riddick and Ma would have found it obvious to administer DL-glyceraldehyde in cancer subjects with elevated levels of AKR1B1/AKR1B10 to treat cancer. As to Applicants’ arguments that without understanding the mechanism of action, a discovery by the inventor, a person skilled in the art would not have a reason to combine Burman with Riddick, it is noted that Ma explicitly teach that cancers are associated with AKR1B1 and AKR1B10. Further as stated above "the mechanism [of action] does not have a bearing on the patentability of the invention if the invention is already known or obvious"- Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 1023 (CCPA1979). It is noted that the effects of the same agent as claimed by the Applicants’ here, e.g. glyceraldehyde in treating a cancer subject, e.g. lung or breast or prostate cancer wherein cancer patient with or suspected to have elevated levels of AKR1B1 and AKR1B10 must necessarily be the same when administered to the same set of patients in the therapeutic dosage amounts even if not all the properties of the agent or mechanisms of the agent were not 
Applicants argue that Zhao is no help; Zhao discloses using inhibitors of AKR1B10 to treat cancer. Further argued is that Bailey is a review article on BSO, a potent inhibitor of GSH that enhances the cytotoxicity of many cytotoxic agents. However, currently available cytotoxic agents are just toxic agents that kill fast growing cells in general. Since many noncancer cells, such as cells lining the gastrointestinal tracts, are also fast growing, these cytotoxic agents have many undesirable side effects. Further, since the inhibition of GSH by BSO is also not specific to cancer cells, additional treatment with BSO just exacerbates these undesirable side effects. The claim-recited drugs provide specificity to kill cancer cells that over-express AKR1B1 and AKR1B10 by depleting GSH. The role of BSO is to further decrease the level of GSH in cells that already have low level of GSH because of its depletion by high level of AKR1B1 and AKR1B10 activities. Thus, Bailey is of no help to the person skilled in the art in arriving at the claimed invention, even combined with other cited references. Without understanding the mechanism of action, a discovery by the inventor, a person skilled in the art would not have a reason to combine Bailey with any other references.
In response, as to Zhao teaches that AKR1B subfamily, AKR1B10 reduces a variety of substrates such as glyceraldehydes, diacetyl, methylglyoxal.
Bailey has been cited to teach that BSO enhances the cytotoxicity of cytotoxic agents.  Applicants’ have not provided any data to show that the addition of cytotoxic agents provides many undesirable side effects. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). As to add BSO in the method to treat cancer in subjects, it is noted that a person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. ("[T]he motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness."). From the prior art one of ordinary skill in the art would have been 
As to the arguments, without understanding the mechanism of action, a discovery by the inventor, a person skilled in the art would not have a reason to combine Bailey with any other references, it is not required that those of ordinary skill in the art recognize the inherent characteristics or the function of the prior art. Specifically, discovery of the mechanism underlying a known process does not make it patentable. The same pharmacological effects of treating the disease would occur irrespective of the mechanism being recognized in the prior art or not if the same agent is administered to the same set of subjects. Applicant's recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
Applicants’ argue that Faircloth teaches the use of bortezomib as an adjuvant in anti-cancer treatment; but Faircloth does not specify its use in conjunction with AKR1B1 and AKR1B10 substrates. In contrast, the claimed invention is directed to the use of bortezomib together with the substrates of AKR1B1 and AKR1B10, because the claim-recited drugs are specific for cancers with high level of these two enzymes, and bortezomib activates these two enzymes to increase their activity.
In response, Faircloth teaches a combination therapy with bortezomib with other agents for treating cancer, e.g. lung, breast etc. Accordingly, it provides a motivation to combine the teachings of the prior art cited to make the present invention is seen since the references have provided knowledge of those skilled in art and nature of problem solved. Further, “[A]ny need or problem known in the field of endeavor at the time of invention.., can provide a reason for combining the elements in the manner claimed." 
(ii) Hoffmann and Ellis:
Applicants argue that Hoffmann and Ellis do not help. Hoffmann teaches using a combination comprising a prostaglandin, a tubulin/microtubule interfering agent and/or a cyclooxygenase inhibitor to treat cancer. Ellis is directed to inhibiting tumor growth and metastasis by administering prostaglandin E1.
Further argued is that “Without understanding the mechanism of action, a discovery by the inventor, a person skilled in the art would not have a reason to combine the teachings of the cited references, in any combination, to arrive at the claimed invention with a reasonable expectation of success. . “[A] reason why a PHOSITA would combine the prior art references” must be articulated. In re Nuvasive, Inc. 842 F.3d 1376, 1383 (Fed. Cir. 2016)”.
In response, it is noted that Hoffmann and Ellis teach the same agent as applicants have claimed, prostaglandin E in treating lung cancer. The prior art is silent in teaching that the agent is administered to cancer subjects with elevated levels of AKR1B1, AKR1B10. However, Ma teaches elevated AKR expression has been found in various human tumors and could serve as a biomarker, such as AKR1B10 in smoking-related lung cancer and in other cancers. Hence from the combined prior art one of ordinary 
Applicants’ argue “Absent inappropriate hindsight reasoning, rather than considering the claimed invention at the time it was made, Coherus Biosciences Inc., v. Abbvie Biotechnology Ltd. (IPR2016-01018, November 7, 2016) (Coherus did not sufficiently demonstrate "that a skilled artisan-without the benefit of hindsight-would have combined [prior art references] to achieve the claimed formulation with a reasonable expectation of success."), there is simply no good reason that a person of ordinary skill in the art would combine these cited references to approximate the claimed invention with a reasonable expectation of success”.
	In response, as to impermissible hindsight, no hindsight reasoning was employed in rejecting the claims over the prior art because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Riddick is relied upon for the reasons stated below. While the present claims 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Ann. Surg. July 1990, p 45-50) and Hoffmann et al. (US 2009/0163450) in view of Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126).
 The instant claim 1 is directed to:

    PNG
    media_image1.png
    325
    659
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    412
    1529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    309
    1519
    media_image3.png
    Greyscale

The present studies examine the effects of prostaglandin E, in the middle to latter stages of tumor growth and metastasis. The role of PGE1 in tumor initiation and growth is presently being investigated. These studies, as well as others, help to elucidate the role of PGE, in malignant diseases. In addition, these studies suggest that PGE, may potentially serve as a chemotherapeutic agent or a component of chemotherapeutic regimens (p 49, col. 2, last para). 
Hoffmann teaches a combination therapy comprising prostaglandin and other agents for treating cancer, e.g. lung cancer. The prostaglandins in the method include PGE1, PGE2 ([0022], [0021], [0256-0259], claims 1, 5, 13, 15, 17, 19-20). Hoffmann teaches that the pharmaceutical composition of the agents can be administered simultaneously, concurrently, separately or sequentially ([0007, 0255], claim 7). The reference teaches administration of a therapeutically effective amount of the agents ([0262], claim 18). The reference teaches a solution/formulation of iloprost, 0.2 mg/kg, 0.1 ml/10gKG in NaCl vehicle, testing with an amount of 0.2 mg/kg ([0268], [0274]). 
The references are not explicit in teaching that the subjects have cancer cells with elevated levels of AKR1B1 or AKR1B10. 
Ma teaches that 'Elevated AKR expression has been found in various human tumors and could serve as a biomarker, such as AKR1B10 in smoking-related lung cancer'. Ma disclose that AKR1B1 is overexpressed in liver, breast, ovarian, prostate and colorectal cancers (See p 121, col. 1, Human AKRs in carcinogenesis, para 2-3). 
From the teachings of Ma a person of ordinary skill in the art would have found it obvious that (i) AKR1B1/AKR1B10 is overexpressed in liver, breast, ovarian, prostate and colorectal cancers and in HCC, non-small cell lung carcinomas, cervical and endometrial cancers (ii) free radicals are generated under oxidative stress and play an important role in diseases including cancer and in a variety of tumors.
One of ordinary skill in the art would have found it obvious to use prostaglandin E in treating cancer subjects associated with elevated levels of AKR1B1 or AKR1B10 from the prior art because the prior art teaches prostaglandin E (PGE) in the treatment of lung carcinoma for example. One of ordinary skill in the art would have been motivated to use prostaglandin E (PGE) in treating cancer to obtain therapeutic benefits. Administration of the same agent, here PGE to treat lung cancer for example will function as a substrate for AKR1B1 or AKR1B1. Though the prior art do not explicitly In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. As to the therapeutically effective amount, the instant specification teaches "The terms "therapeutically effective amount" or "therapeutically effective dose," or similar terms used herein are intended to mean an amount of the substrate of AKR1B1, AKR1B10, or both, the activator of AKR1B1 enzyme level or activity, AKR1B10 enzyme level or activity, or the inhibitor of reduced glutathione (GSH), that will elicit the desired biological or medical response" [0052]. In the instant case, an effective dosage amount of 3 ug/kg/min or 6 ug/kg/min of PGE1 or 0.2 mg/ml of iloprost, a prostaglandin (in mice studies) is taught in the prior art for the treatment. The dosage can be converted to human dosage amounts (for e.g. 1 mg in mice dosage is equivalent to 0.08 mg human dosage). It is within the skill of an artisan to adjust the dosage amounts for an effective treatment of lung cancer in subjects. Administration of the same agent in the same set of subjects would result in substantially the same pharmacological effects will result in 'said administration results in increased oxidative stress in one or more of said cancer cells' and inhibition of the adherence of bacterial cells as claimed. From the prior art combination teachings one of ordinary skill in the art would have found it obvious to use the substrate aldose reductase in the treatment of breast, lung cancer to provide .  
Claims 2, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Ann. Surg. July 1990, p 45-50) and Hoffmann et al. (US 2009/0163450) in view of Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126) and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Ellis, Hoffmann and Ma teachings as above.
 The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO or the measurement of GSH levels and GSH levels have decreased. 
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). Bailey in the abstract teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents. The measurement of GSH levels patients is disclosed by Bailey (See p 243, Fig. 2).
One skilled in the art at the time of invention would have found it obvious and motivated to further administer BSO in the instant method because it is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents and should be considered to be combined with additional cytotoxic agents (see  page  252, last paragraph). Hence, it is clear from the references above that a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of . 
Claims 3, 4, 8-10, 16-18 are rejected under  35 U.S.C. 103 as being unpatentable over Ellis et al. (Ann. Surg. July 1990, p 45-50) and Hoffmann et al. (US 2009/0163450) in view of Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126) as applied to claims above and further of Faircloth et al. (US 8258098). 
Claim 3 is directed to method of treating cancer in a human patient in need thereof, comprising administering to said patient a therapeutically effective amount of an activator of AKR1B 1 enzyme level or activity, AKR1B 10 enzyme level or activity, or the enzyme level or activity of both, in cancer cells and a therapeutically effective amount of a substrate of AKR1B1, AKR1B10, or both, to said patient; and said administration of said substrate resulting in increased oxidative stress in one or more of said cancer cells; wherein said substrate is selected from the group consisting of D-glucose, D- galactose, glyceraldehyde, diacetyl, pyridine-2-aldehyde, p-nitrobenzaldehyde, pyruvic acid, or 4 hydroynonenal, and prostaglandin E.
Ellis, Hoffmann and Ma teachings as above.
The references do not teach administering a therapeutically effective amount of an activator of AKR1B1 or AKR1B10 enzyme.

From the teachings of Faircloth, a person of ordinary skill in the art would have found it obvious that Bortezomib is used as an adjuvant in the anti-cancer treatment in cancer therapy. A person of ordinary skill in the art would have found it obvious to add a therapeutically effective amount of the agent in combination with prostaglandin E for the treatment of cancer. From the combined teachings of the prior art one of ordinary skill in the art would have found been motivated to use prostaglandin E and bortezomib in the treatment of cancer to derive synergistic or additive therapeutic benefits. Administration of the same agent, here prostaglandin E to treat cancer will function as a substrate for AKR1B1 or AKR1B1. As to the therapeutically effective amount, the instant specification teaches "The terms "therapeutically effective amount" or "therapeutically effective dose," or similar  terms used herein are intended to mean an amount of the substrate of AKR1B1, AKR1B10, or both, the activator of AKR1B1 enzyme level  or activity, AKR1B10 enzyme level or activity, or the inhibitor of  reduced  glutathione (GSH), that  will elicit the desired biological or medical response" [0052]. In the instant case, an effective dosage amount of 3 ug/kg/min or 6 ug/kg/min of PGE1 or 0.2 mg/ml of iloprost, a prostaglandin (in mice studies) is taught in the prior art for the treatment. The dosage can be converted to human dosage amounts (for e.g. 1 mg in mice dosage is equivalent to 0.08 mg human dosage). It is within the skill of an artisan to adjust the dosage amounts for an effective treatment of the claimed cancer(s) in subjects. It is within the skill of an artisan to adjust the therapeutically effective amount based on the . 

Claims 5, 6, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Ann. Surg. July 1990, p 45-50) and Hoffmann et al. (US 2009/0163450) in view of Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126), further in view of Faircloth et al. (US 8258098) and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Ellis, Hoffmann, Ma and Faircloth teachings as above.
The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO (claim 5) or the measurement of GSH levels and GSH levels have decreased. 
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) 
One skilled in the art at the time of invention would have found it obvious and motivated to further administer BSO because it is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see  page  252, last paragraph). Hence, it is clear from the references above that a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. Thus claims 5, 6 would have been obvious over the prior art teachings. As to claim 22, Bailey teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents and teaches the measurement of GSH level. One of ordinary skill in the art would have been motivated to measure the levels of GSH to check its effects on cytotoxicity of other cytotoxic agents, e.g. here glyceraldehyde. It is noted that administration of the same agents, here glyceraldehyde and BSO would decrease the levels of GSH. 





s 1, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burman et al. (US 20030087951) in view of Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), Riddick et al. (Biochemical Pharmacology, 1967, vol. 16, pp. 239-248) and Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126).
The instant claim 1 as above.
Burman et al. teaches oral formulation of methylglyoxal and a method of treating lung, colon, pancreas, oral, prostate, glioblastoma or leukemia (See claims 1, 9, 14, 15). The dosage form includes solution, syrup, gelatin capsule, tablet etc., the unit dosage ranges from 60 mg to 18 mg, the dosage amount includes 1-300 mg/kg body weight of the patient (See claims 4-5, 7-8, 17-22).
The reference do not teach the agents in the method as in the instant claims.  
Zhao teach that similar to the other members of the AKR1B subfamily, AKR1B10 reduces a variety of substrates such as glyceraldehydes, diacetyl, methylglyoxal and aromatic aldehydes (see page 4354, first paragraph).
Riddick et al. teach that DL-glyceraldehyde acts as a glycolysis inhibitor or inhibits glucose consumption by Ehrilch ascites tumor cells. L- and D- glyceraldehyde has been demonstrated to have oncolytic activity in vivo on tumors in mice (see abstract, first paragraph and page 246, third paragraph; addresses treating cancer with DL glyceraldehyde that is inherently a substrate of AKR1B1 and AKR1B10). DL- glyceraldehyde results in a marked depression to total glucose consumption and in conversion of glucose to lactate (see page 243, last paragraph and table 3). The inhibitory effects of glyceraldehyde decrease the utilization of glucose for energy 
Ma as discussed above. 
From the teachings of Ma a person of ordinary skill in the art would have found it obvious that (i) AKR1B1/AKR1B10 is overexpressed in liver, breast, ovarian, prostate and colorectal cancers and in HCC, non-small cell lung carcinomas, cervical and endometrial cancers (ii) free radicals are generated under oxidative stress and play an important role in diseases including cancer and in a variety of tumors.
From the teachings of Zhao it is obvious that glyceraldehyde is a substrate reduced by AKR1B10. Thus one of ordinary skill in the art would have found it obvious to use DL- glyceraldehyde or diacetyl for methylglyoxal to treat cancer, e.g. lung cancer (where AKR1B10 is overexpressed) in patients with elevated levels of AKR1B10. One of ordinary skill in the art would have found it obvious to do so because (i) diacetyl, glyceraldehydes, methylglyoxal are taught in the prior art to be functionally equivalent as substrates of AKR1B10; it would have been obvious to substitute one AKR1B10 substrate for another in the method (ii) the prior art teaches the anti-tumor effects of glyceraldehyde in vitro and in vivo both glyceraldehyde and methylglyoxal has been taught in the prior art to be anti-cancer agents. Riddick teaches that both of them are In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. As to the therapeutically effective amount, the instant specification teaches "The terms "therapeutically effective amount" or "therapeutically effective dose," or similar terms used herein are intended to mean an amount of the substrate of AKR1B1, AKR1B10, or both, the activator of AKR1B1 enzyme level or activity, AKR1B10 enzyme level or activity, or the inhibitor of reduced glutathione (GSH), that will elicit the desired biological or medical response" [0052]. In the instant case, an effective dosage amount of 1-300 mg/kg body weight of the substrate of AKR1B10 (e.g. methylglyoxal) is taught in the prior art. It is within the skill of an artisan to adjust the dosage amounts for an effective treatment of breast cancer in subjects. Administration of the same agent in the same set of subjects would result in substantially the same pharmacological effects will .  

Claims 2, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burman et al. (US 20030087951) in view of Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), Riddick et al. (Biochemical Pharmacology, 1967, vol. 16, pp. 239-248) Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126).and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Burman, Zhao, Riddick and Ma teachings as above.
 The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO or the measurement of GSH levels and GSH levels have decreased. 
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). Bailey in the abstract teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents. The measurement of GSH levels patients is disclosed by Bailey (See p 243, Fig. 2).
. 

Claims 3, 4, 8-10, 16-18, 20 are rejected under  35 U.S.C. 103 as being unpatentable over Burman et al. (US 20030087951) in view of Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), Riddick et al. (Biochemical Pharmacology, 1967, vol. 16, pp. 239-248), Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126) and further in view of Faircloth et al. (US 8258098). 
Claim 3 is directed to method of treating cancer in a human patient in need thereof, comprising administering to said patient a therapeutically effective amount of an 
Burman, Zhao, Riddick and Ma teachings as above.
The references do not teach administering a therapeutically effective amount of an activator of AKR1B1 or AKR1B10 enzyme.
Faircloth teaches combination therapy in treating cancers such as breast cancer, lung cancer etc. with bortezomib (see claims 1, 2, 13). Bortezomib is used as an adjuvant in the anti-cancer treatment. 
From the teachings of Faircloth, a person of ordinary skill in the art would have found it obvious that Bortezomib is used as an adjuvant in the anti-cancer treatment in cancer therapy. A person of ordinary skill in the art would have found it obvious to add a therapeutically effective amount of the agent in combination with glyceraldehyde for the treatment of cancer. From the combined teachings of the prior art one of ordinary skill in the art would have been motivated to use glyceraldehyde and bortezomib in the treatment of cancer to derive synergistic or additive therapeutic benefits. Administration of the same agent, here glyceraldehyde to treat cancer will function as a substrate for AKR1B1 or AKR1B1. As to the therapeutically effective amount, the instant specification . 

s 5, 6, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burman et al. (US 20030087951) in view of Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), Riddick et al. (Biochemical Pharmacology, Ma et al. (Applicants cited IDS: BioMol Concepts, 2011, p 115-126) and 1967, vol. 16, pp. 239-248) further in view of Faircloth et al. (US 8258098) and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Burman, Zhao, Riddick, Ma and Faircloth teachings as above.
The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO (claim 5) or the measurement of GSH levels and GSH levels have decreased. 
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). Bailey in the abstract teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents. The measurement of GSH levels patients is disclosed by Bailey (See p 243, Fig. 2).
One skilled in the art at the time of invention would have found it obvious and motivated to further administer BSO because it is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity  of  many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see  page  252, last paragraph). Hence, it is clear from the references above that a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 

					Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627